DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/18/2020 has been entered. Claims 10-13 are cancelled. Claims 1-9 and 14-23 are pending in this instant application.  Claims 14-23 are withdrawn. Claims 1-9 are currently under examination.   

Priority
This application is a 371 of PCT/KR2017/014249 filed on 12/06/2017 and claims foreign priority of REPUBLIC OF KOREA 10-2016-0181036 filed on 12/28/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of Group I invention (claims 1-9) in the reply filed on 12/18/2020 is acknowledged. Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/13/2019 has been considered.

Claim Objections
Claims 3 and 5-9 are objected to because of the following informalities: In claim 3, change the incorrect recitation “the polar polymer refers a polymer comprising the element” (lines 1 to 2) to “the polar polymer comprises the element”; replace the incorrect recitation “-COO+M (M =” (line 3) with “-COO-M+ (M+ =”; and to insert the conjunction word “or” immediately before the recitations “ Cs+ ” (line 3) and “ -NH2 ” (line 4). In claims 5-9, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 2 of claim 5; lines 3 and 7 of claims 6 and 7; lines 3 and 8 of claims 8 and 9) to comply with Markush group format that ends with conjunction word “and” before last species; also in claim 5, delete the excessive word “one” immediately before the recitation “selected from” (line 2 of claim 5). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The Written Description Guidelines for examination of patent applications indicates, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-08.2017] [II.A.3.(a).ii)].
Claims 1-9 recite “a rotaxane structure” (line 1 of claim 1), “cross-linked with a polar or non-polar polymer” (line 2 of claim 2), “the polar polymer comprises a functional group selected from -F, -C(=O)OH, -COO-M+ (M+ = Li+, Na+,… or -NH2” (lines 1-5 of claim 3), “the non-polar polymer comprises carbon (C) and hydrogen (H) elements” (lines 1 to 2 of claim 4), “a rotaxane, a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane” (lines 2 to 3 of claim 5), and/or “string polymer is… at least 2-,… poly-3,4-ethylenedioxythiophene (PEDOT)” (lines 5-9 of claims 6 and 7; lines 6-10 of claims 8 and 9), in which the recitation “a” is interpreted as “any” and any claimed rotaxane, polar or non-polar polymer, element, or functional group encompasses any linkage within or among the rotaxane, polar or non-polar polymer, element, or functional group. However, the specification disclosed only (i) Preparation of Polymer Binder to obtain the yellow PR-PAA polymer (p. 11/18 to 13/18; Figs. 1-3). A careful review of the specification does not appear to specifically teach other rotaxanes or polar or non-polar polymers cross-linked to the rotaxanes. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed rotaxane, or polar or non-polar polymer cross-linked to the rotaxane. The search in the literature (Google Scholar and STN, see the attached search results) did not identify, for example, a rotaxane containing any cyclodextrin ring molecule with any poly-3,4-ethylenedioxythiophene (PEDOT) string polymer and having any structure as disclosed in Figs 1-3.
Accordingly, there is insufficient written description encompassing “a rotaxane structure”, “cross-linked with a polar or non-polar polymer”, “the polar polymer comprises a functional group selected from -F, -C(=O)OH, -COO-M+ (M+ = Li+, Na+,… or -NH2”, “the non-polar polymer comprises carbon (C) and hydrogen (H) elements”, “a rotaxane, a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane”, and/or “string polymer is… at least one selected from an ether (-O-), a hydrocarbon (-CH2-,… poly-3,4-ethylenedioxythiophene (PEDOT)” because the relevant identifying characteristics of the genus such as physical, chemical, and/or biological characteristics of “a rotaxane structure”, “cross-linked with a polar or non-polar polymer”, “the polar polymer comprises a functional group selected from -F, -C(=O)OH, -COO-M+ (M+ = Li+, Na+,… or -NH2”, “the non-polar polymer comprises carbon (C) and hydrogen (H) elements”, “a rotaxane, a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane”, and/or “string polymer is… at least one selected from an ether (-O-), a hydrocarbon (-CH2-,… poly-3,4-ethylenedioxythiophene (PEDOT)” are not set forth in the specification -M+ (M+ = Li+, Na+,… or -NH2”, “the non-polar polymer comprises carbon (C) and hydrogen (H) elements”, “a rotaxane, a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane”, and/or “string polymer is… at least one selected from an ether (-O-), a hydrocarbon (-CH2-,… poly-3,4-ethylenedioxythiophene (PEDOT)”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites “further comprises a polymer cross-linked with a polar or non-polar polymer”, which is confusing because “a polymer cross-linked with a polar or non-.
The term "a high polarity" (line 2 of claim 3) or “a low polarity” (line 2 of claim 4) is a relative term which renders the claim indefinite.  The term "high polarity" or "low polarity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The “R” (lines 3-5) and “R2” (line 7 of claims 6 and 7; line 8 of claims 8 and 9) are not defined. 
Regarding claims 6-9, the phrase "such as" (line 8 of claims 6 and 7; line 9 of claims 8 and 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Taken together, Applicant is advised to delete the recitations “and having a high polarity”, “-C(=O)OR”, “-OR”, and “-RC(=O)NRC(=O)R-“ (lines 2-5 of claim 3); “and has a low polarity” (line 2 of claim 4); and “-CR2-“ (line 7 of claims 6 and 7; line 8 of claims 8 and 9); and to change the recitation “such as” (line 8 of claims 6 and 7; line 9 of claims 8 and 9) to “selected from”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1 and 5 recite a composition comprising a polymer based on a rotaxane structure (e.g., cystine knot, see https://en.wikipedia.org/wiki/Cystine_knot), which is product of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that a polymer based on a rotaxane structure changes the structure, function, or other properties of the cystine knot in any marked way. Instead, the cystine knot retains its naturally occurring structure and properties (e.g., rotaxane). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO, because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application. Thus, the polymer based on a rotaxane structure, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonori et al. (JP2015-191866, published on November 02, 2015 and provided with English translation for citation here, hereinafter referred to as Tomonori ‘866, also listed in IDS filed on 06/13/2019).
With regard to structural limitations “A rotaxane polymer binder comprising a polymer based on a rotaxane structure” (claim 1), “further comprises a polar (or comprising a functional group selected from -OH) or non-polar (or comprising C and H) polymer cross-linked to the rotaxane polymer” (claims 2-4), and “the polymer based on a rotaxane structure is selected from a rotaxane [or a supramolecular structure comprising: a ring molecule (or two or more ring molecules) selected from the group consisting of cyclodextrin, crown ether, and calixarene; and a string polymer selected from an ether (-O-), a hydrocarbon (-CH2), or a siloxane (-Si-O-); or further comprising a stopper whose diameter is larger than an inner diameter of the ring molecule], a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane” (claims 5-9):
Tomonori ‘866 disclosed that a compound having a structure in which a linear molecule penetrates into a cyclic molecule is used as a binder. This compound is called a pseudorotaxane or a polypseudorotaxane. A compound which is blocked with a bulky substituent to prevent a cyclic molecule from leaving a linear molecule is sometimes called a rotaxane or a polyrotaxane. The "polyrotaxane compound", including crosslinked products thereof. A binder in a broad sense is used to include both an uncrosslinked polyrotaxane compound and a crosslinked product thereof. A preferred polyrotaxane compound is schematically shown in FIG. 2:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. For the cyclic molecules, cyclodextrins such as α-cyclodextrin (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
), β-cyclodextrin and γ-cyclodextrin, crown ethers (including A-4: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
), cucurbiturils, cyclophanes and calixarenes (including A9: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
) are preferred. Furthermore, cyclodextrins are preferred. Preferably, the linear molecule is a polyolefin (
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, L1 is an alkylene group, preferably 1 to 12 carbon atoms), a polyether (
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, L2 is an alkylene group, preferably 1 to 12 carbon atoms), a polyester, a polysiloxane (
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, R31 and R32 are each a hydrogen atom, hydroxyl, an alkyl group), a polycarbonate, a polyacrylate, a polyurethane, a polyurea, a polymer having a heterocycle in its main chain, or a compound containing a polyene structure. Preferably, the polyrotaxane compound has a bulky 
Thus, these teachings of Tomonori ‘866 anticipate Applicant’s claims 1-9.

(II) Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahata et al. (Chem 1, 766–775, November 10, 2016, hereinafter referred to as Nakahata ‘2016).
With regard to structural limitations “A rotaxane polymer binder comprising a polymer based on a rotaxane structure” (claim 1), “further comprises a polar (or comprising a functional group selected from -OH) or non-polar (or comprising C and H) polymer cross-linked to the rotaxane polymer” (claims 2-4), and “the polymer based on a rotaxane structure is selected from a rotaxane [or a supramolecular structure comprising: a ring molecule (or two or more ring molecules) selected from cyclodextrin; and a string polymer selected from an ether (-O-); or further comprising a stopper whose diameter is larger than an inner diameter of the ring molecule], a pseudorotaxane, a polyrotaxane and a pseudopolyrotaxane” (claims 5-9):
Nakahata ‘2016 disclosed self-healing materials based on polymer gels composed of polyrotaxane and poly(acrylamide) cross-linked with boronate linkages. A polyrotaxane (PRx) based on poly(ethylene glycol) (PEG) as an axle polymer, cyclodextrin (CD) as the ring molecules, and adamantane (Ad) as the bulky stoppers at both ends of the polymer was synthesized. 2-Hydroxypropyl (HP) groups were randomly substituted for the hydroxyl groups of the CDs to give water-soluble PRx (HPPRx). Mixtures of HPPRx, 4-vinylphenylboronic (Vi-PB), and acrylamide (AAm) were polymerized with 2,2’-azobis[2-(2-imidazolin-2-yl)-propane] dihydrochloride (VA-044) as a radical initiator to give a PRx-PB (x) gel. Another reference gel (PRx-CC gel) using 2-isocyanatoethyl acrylate (Acr-NCO) instead of Vi-PB was also prepared. Scheme 1 illustrated chemical structures of the PRx-PB (x) gel and PRx-CC (x) gel (x represents the mol % content of cross-linker units in the vinyl polymerization):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
(page 766, Summary; page 767, last para. and Scheme 1; page 768, para. 1).
Thus, these teachings of Nakahata ‘2016 anticipate Applicant’s claims 1-9. The polyrotaxane of Nakahata ‘2016 meets all structural limitation of claimed rotaxane polymer and would carry the same properties, including “binder”, required by claims 1-9.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623